Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 9, 2019                                                                                       Stephen J. Markman,
                                                                                                                  Chief Justice

  158881 & (21)(22)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 158881
                                                                     COA: 346727
                                                                     Huron CC: 18-306293-FH
  JUSTIN MARK WOLSCHLAGER,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 21, 2018 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court. The motion for stay is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 9, 2019
         t0108
                                                                                Clerk